Citation Nr: 0815330	
Decision Date: 05/09/08    Archive Date: 05/14/08

DOCKET NO.  05-27 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for tooth #9 with composite 
restoration for compensation purposes.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1983 to 
February 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating determination of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Detroit, Michigan.

In September 2004, the veteran requested service-connection 
for damage to his teeth, mouth, and gums as a result of 
Dilantin use for a service-connected seizure disorder.  It 
does not appear that such issues have been adjudicated as of 
yet.  As such, they are REFERRED to the RO for consideration.  


FINDING OF FACT

An August 1989 rating decision granted service connection for 
tooth #9 for VA outpatient dental treatment purposes.


CONCLUSION OF LAW

The claim of entitlement to service connection for tooth #9 
for compensation purposes is without legal merit.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.381, 17.161, 
4.150 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The facts in this case are not in dispute.  The veteran 
fractured tooth #9 during service when he fell getting off an 
elevator; he continues to receive treatment for the tooth, 
including composite restoration.  In an August 1989 rating 
decision, service connection was granted for tooth #9 for 
purposes of VA outpatient dental treatment only.  Since 
damage to tooth #9 was due to service trauma, outpatient 
dental treatment was authorized under Class II(a) treatment.  
See 38 C.F.R. § 3.381(a) (2007); see also 38 C.F.R. 
§ 17.161(c) (2007) (under Class II(a), the veteran is 
entitled to receive "any treatment indicated as reasonably 
necessary for the correction of such service-connected 
noncompensable condition or disability").

In Sabonis v. Brown, 6 Vet. App. 426, 430 (1994), the U.S. 
Court of Appeals for Veterans Claims (Court) held that where 
the law, and not the evidence, is dispositive of a claim, 
such claim should be denied because of the absence of legal 
merit or the lack of entitlement under the law.  In this 
case, the veteran lacks legal entitlement to service 
connection for tooth #9 for compensation purposes because it 
is, by law, a non-compensable disability.  See 38 C.F.R. 
§§ 3.381, 17.161 (2007).  Service connection for compensation 
purposes is only warranted for non-replaceable missing teeth.  
See 38 C.F.R. § 4.150 (schedule of ratings for dental and 
oral conditions) (2007).  Since the veteran is already in 
receipt of service connection for a noncompensable disability 
for dental treatment purposes only, there is no further 
entitlement under the law.

Where the law is determinative of the issue on appeal, there 
is no further evidence to be developed.  Accordingly, the 
Board finds that the provisions of the Veterans Claims 
Assistance Act (VCAA), 38 U.S.C.A. § 5100 et seq. (West 
2002), are not applicable to this issue because the appeal 
turns on a matter of law and not on the underlying facts or 
development of the facts.  See Manning v. Principi, 16 Vet. 
App. 534, 542 (2002).  The Court specifically found in 
Manning that the VCAA can have no effect on appeals that are 
decided on an interpretation of the law as opposed to a 
determination based on fact.  See also Smith v. Gober, 14 
Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001).  Consequently, the Board is not required to address 
efforts to comply with the VCAA.


ORDER

Entitlement to service connection for tooth #9 with composite 
restoration for compensation purposes is denied.

______________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


